 



EXHIBIT 10.4
Award Control Number: <insert #>
NACCO MATERIALS HANDLING GROUP, INC.
LONG-TERM INCENTIVE COMPENSATION AWARD
(NOT TRANSFERABLE)
Form of Award Unit CERTIFICATE
NACCO MATERIALS HANDLING GROUP, INC.
(the “Company”) pursuant to action of the Compensation
Committee of its Board of Directors (the “Committee”), hereby
grants to
<insert employee name> (the “Grantee”), <insert units>
Award Units
having a Award Unit Price $       per Unit
pursuant to and subject to the provisions of the
NACCO MATERIALS HANDLING GROUP, INC. Long-Term
Compensation Plan (the “Plan”). This Award granted
on and this Certificate executed at Portland, Oregon, as of

January 1, 20 —, the “Date of Grant”
The Award Units granted in this Certificate shall have a maturity
date of January 1, 20 —  (but shall mature earlier in
accordance with Plan terms on death, disability or retirement).
Recipient acknowledges having received a complete copy of the Plan.
(MATERIALS HANDLING GROUP, INC. LOGO) [l25335al2533500.gif]
BY
President and Chief Executive Officer
Please review carefully the summary of general provisions pertinent to this
award on the reverse side.

 



--------------------------------------------------------------------------------



 



Form of Award Unit Certificate
General Provisions**

1.   Vesting/Taxes: These Award Units are fully vested as of the Grant Date. As
a result, they are subject to US FICA taxes when granted. (However, under
current tax law, they are not subject to US Federal, state or local income taxes
until paid out.) All payments under the Plan will be reduced by the amount of
any employment or other taxes that are required to be withheld therefrom.   2.  
Payment Restrictions: The Book Value Units granted under the Award are subject
to a payment restriction for a period of five years from the Grant Date (the
“Maturity Date”). However, these payment restrictions automatically lapse upon
death or a Termination of Employment due to Disability or Retirement. The
Committee may not accelerate the time at which such payment restrictions will
lapse. In addition, the Maturity Date for certain “key employees” (generally,
the top 50 paid employees across the NACCO group) will be delayed until 6 months
after retirement.   3.   Payment Date / Value: Unless a Participant makes a
deferral election under Section 4, as soon as practicable following the lapse of
a payment restriction applicable to an Award pursuant to Section 2, the employer
or former employer of the Participant will deliver to the Participant (or, if
applicable, his Beneficiary), a check in full payment of the Book Value Units
granted pursuant to the Award. For participants who are employed on the Maturity
Date, the value of the Book Value Units is based on the Book Value as of the
Quarter Date coincident with or immediately preceding the Maturity Date. For
Participants who incur a Termination of Employment before the Maturity Date for
reasons other than Disability or Retirement, the value of the Book Value Units
is based on the Book Value as of the ending Quarter Date coincident with or
immediately preceding the date of termination (despite the fact that payment is
not made until Maturity Date). Finally, for Participants who die or who incur a
Termination of Employment before the Maturity Date due to Disability or
Retirement, the value of the Book Value Units is based on the Book Value as of
the ending Quarter Date coincident with or immediately preceding the death,
Disability or Retirement (or 6 months later in the case of key employees).   4.
  Deferral Option: A Participant who is a citizen or resident of the United
States has the ability to make an irrevocable election to defer receipt of his
entire Award under the Plan. A separate deferral election must be made with
respect to each Award granted under the Plan. The Awards which are subject to a
deferral election continue to be subject to the terms and conditions of the Plan
until the date of payment. In order to make a deferral election, the election
(i) must apply to 100% of an Award granted for a particular year, (ii) must be
made at least 12 months prior to the Maturity Date of the Award and (iii) will
not be given effect until at least 12 months after the date on which the
election is made. If a valid and timely deferral election is made with respect
to an Award, the payment of the Award will automatically be deferred until the
10th anniversary of the Grant Date of such Award and will then be paid in the
form of a lump sum payment as soon as practicable after the 10th anniversary
date. Deferred Awards will be valued based on the Book Value as of the Quarter
Date coincident with or immediately preceding the 10th anniversary date.
Notwithstanding the foregoing, the deferral election of a Participant who incurs
a Termination of Employment on account of death or Disability shall receive a
payment of the deferred Awards as soon as practicable thereafter, with the
awards valued as of the Quarter Date coincident with or immediately preceding
such date. A Participant who incurs a Termination of Employment for any other
reason (including Retirement) shall not be entitled to receive payment for his
Award until the 10th anniversary of the Grant Date. The Awards for Participants
whose Termination of Employment is on account of Retirement shall continue to be
valued in accordance with the terms of the Plan until the date of payment. The
Awards for these Participants shall be valued based on the Book Value as of the
Quarter Date coincident with or immediately preceding the date of such
Termination of Employment (despite the fact that such amounts are not paid until
the 10th anniversary of the Grant Date). The Awards are then credited with
interest, at the end of each calendar month, using a rate equal to the “10_Year
U.S. Treasury Yield” rate plus 2%, until the payment date.       Assignability:
This Award is not transferable for any reason whatsoever; provided, however,
that upon the death of a Participant the right to the proceeds of this Award
will be transferred to a Beneficiary.       No Right of Employment: Neither the
adoption or operation of the Plan, nor any document describing or referring to
this Plan, or any part thereof, shall confer upon any employee any right to
continue in the employ of the Company or any Subsidiary, or shall in any way
affect the right and power of the Company or any Subsidiary to terminate the
employment of any employee at any time with or without assigning a reason
therefor to the same extent as the Company or any Subsidiary might have done if
this Plan had not been adopted.       Limitation of Rights: No trust has been
created by the Company or any Subsidiary for the payment of Book Value Units
granted under this Plan; nor have the grantees of Awards been granted any lien
on any assets of the Company or any Subsidiary to secure payment of such
benefits. This Plan represents only an unfunded, unsecured promise to pay by the
Company and the Subsidiaries, and the grantees hereunder are unsecured creditors
of the Company and Subsidiaries.       **Disclaimers:

      The IRS has not issued the final guidance that is needed to bring the Plan
into compliance with the requirements of the American Jobs Creation Act of 2004
(the “Act”). Additional Plan amendments may be required. You will be notified if
any amendments are made and, if any substantive changes are required, you will
be issued a revised Certificate at that time.
 Words used in this Award Certificate that are defined in the Plan are used
herein as so defined. The terms of this Award are subject to all terms and
conditions of the Plan document. The Company reserves the right to amend or
terminate the Plan at any time.

 